       Case 4:19-cr-00035-BMM Document 167 Filed 07/07/20 Page 1 of 7




JESSICA A. BETLEY
Assistant U.S. Attorney
U.S. Attorney’s Office
P.O. Box 3447
Great Falls, MT 59403
119 First Ave. North, # 300
Phone:      (406) 761-7715
FAX:        (406) 453-9973
Email:      Jessica.Betley@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                     CR 19-35-GF-BMM

              Plaintiff,

       vs.

  ANTHONY JOSEPH BELTRAN,                       SENTENCING
                                                MEMORANDUM
              Defendant.


      The United States of America, by and through Jessica A. Betley, Assistant

U.S. Attorney for the District of Montana, provides the Court with a memorandum

in aid of sentencing of the defendant.
       Case 4:19-cr-00035-BMM Document 167 Filed 07/07/20 Page 2 of 7



                                 INTRODUCTION

      The defendant pleaded guilty to the crimes of possession with intent to

distribute methamphetamine and obstructing justice by retaliating against a

witness, victim, and informant. PSR ¶ 15. The Presentence Investigation Report

(PSR) has calculated the defendant’s total offense level as 33 and his criminal

history category as VI, which results in an advisory guideline range of 235 to 293

months of imprisonment. PSR ¶ 135. The defendant also faces a mandatory

minimum term of 120 months of imprisonment. PSR ¶ 133.

      The government and defendant have no objections to the PSR and this final

advisory guideline calculation. The government requests the Court sentence the

defendant to a term of imprisonment within the advisory guideline range followed

by five years of supervised release.

                     SENTENCING RECOMMENDATION

      Title 18 U.S.C. § 3553(a)(2) requires the Court to “impose a sentence

sufficient, but not greater than necessary” to comply with the following purposes:

(1) to reflect the seriousness of the offense; (2) to promote respect for the law; (3)

to provide just punishment for the offense; (4) to afford adequate deterrence to

criminal conduct; (5) to protect the public from further crimes of the defendant;

and (6) to provide the defendant with needed educational or vocational training,

medical care, or other correctional treatment in the most effective manner.



                                           2
       Case 4:19-cr-00035-BMM Document 167 Filed 07/07/20 Page 3 of 7



      The Court is also required to consider the nature and circumstances of the

offense and the history and characteristics of the defendant, the kinds of sentences

available, the sentencing guidelines and policy statements, to avoid unwarranted

sentencing disparities, and to provide restitution to victims. § 3553(a)(1), (3)-(7).

      In this case, a sentence of imprisonment within the advisory guideline range

followed by five years of supervised release satisfies all of the § 3553(a) criteria

without being greater than necessary. Furthermore, when evaluating the nature and

circumstances of this specific offense, in conjunction with the defendant’s history

and characteristics, it is clear that a sentence of imprisonment within the advisory

guideline range is reasonable given the serious nature and circumstances of the

defendant’s crime.

      The defendant’s actions here are serious and had a direct impact on the

community. The distribution of methamphetamine and heroin has crippled

communities across the United States and caused extremely detrimental

consequences. Although drug offenses may be referred to as “victimless” crimes,

methamphetamine and heroin distribution leaves countless victims and has led to

many unintended addictions, weapon possession, and crimes of violence. The drug

users, their families, and the communities are all impacted by the distribution of

these drugs.




                                           3
       Case 4:19-cr-00035-BMM Document 167 Filed 07/07/20 Page 4 of 7



      Here, the defendant orchestrated a large-scale drug conspiracy that involved

the possession of pounds of methamphetamine and heroin. PSR ¶¶ 20-30. In April

2019, law enforcement learned that the leader of the group, the defendant, was

returning from California. Agents followed the defendant to a home in Great Falls

where law enforcement knew the defendant stored drugs. After surveilling the

house, agents watched the defendant drive to a nearby hotel where he was arrested.

Ultimately, law enforcement recovered 2191 grams of actual methamphetamine

from the home where the defendant stored his drugs. PSR ¶ 30.

      Following the defendant’s arrest, his criminal behavior did not cease. While

in jail, he recruited another female to post his entire sealed criminal complaint on

Facebook. PSR ¶ 34. By doing so, the defendant publicly exposed the identity of

numerous witnesses. These frantic individuals identified in the complaint called

law enforcement for help because they feared for their lives, or others then refused

to ever speak to law enforcement again.

      A sentence of imprisonment within the advisory guideline range is

appropriate here based on the seriousness of the defendant’s conduct. Not only did

he distribute significant amounts of methamphetamine and heroin in the Great

Falls community, but he threatened the lives of numerous witnesses by taking a

sealed court document and publishing it on Facebook.




                                          4
       Case 4:19-cr-00035-BMM Document 167 Filed 07/07/20 Page 5 of 7



      The sentence must also take into account the specific history and

characteristics of the defendant. He comes to this Court with 16 criminal history

points, and was on state supervision for a 2017 conviction for criminal possession

with intent to distribute from the Butte-Silver Bow District Court at the time he

committed the present offense. PSR ¶¶ 76, 81. Previous sentences imposed on the

defendant have obviously had no deterrent effect on his behavior, and a sentence of

imprisonment within the advisory guideline range should deter the defendant from

further criminal conduct. A sentence imposed must also protect the community

from the defendant. The defendant’s drug dealing and retaliatory behavior is a

serious threat to the safety of communities, including Great Falls and the

surrounding areas.

      Finally, the defendant will benefit from drug treatment, as well as

educational and vocational training available in prison, and he appears to be a good

candidate for the RDAP program.

      Therefore, the government advocates that a term of imprisonment within the

advisory guideline range, followed by five years of supervised release, addresses

all of the § 3553(a) factors, and is a sufficient but not greater than necessary

sentence.

///

///



                                           5
 Case 4:19-cr-00035-BMM Document 167 Filed 07/07/20 Page 6 of 7



DATED this 7th day of July 2020.

                             KURT G. ALME
                             United States Attorney

                             /s/ Jessica A. Betley
                             JESSICA A. BETLEY
                             Assistant U.S. Attorney




                                   6
       Case 4:19-cr-00035-BMM Document 167 Filed 07/07/20 Page 7 of 7



                     CERTIFICATE OF COMPLIANCE

      Pursuant to D. Mont. L.R. 7.1(d)(2) and CR 47.2, the body of the attached

memorandum is proportionately spaced, has a typeface of 14 points or more, and

the body contains 887 words, excluding the caption and certificate of compliance.

                                      KURT G. ALME
                                      United States Attorney

                                      /s/ Jessica A. Betley
                                      JESSICA A. BETLEY
                                      Assistant U.S. Attorney




                                        7
